Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1 TO THE

POOLING AND SERVICING AGREEMENT

THIS AMENDMENT NO. 1 (this “Amendment”) to the Pooling and Servicing Agreement
is made as of February 13, 2013, by and among Navistar Financial Securities
Corporation, a Delaware corporation (“NFSC”), Navistar Financial Corporation, a
Delaware corporation (“Navistar Financial”), and Navistar Financial Dealer Note
Master Owner Trust II, as issuing entity (the “Issuing Entity”).

NFSC, as Depositor, Navistar Financial, as Servicer, and the Issuing Entity are
parties to a Pooling and Servicing Agreement, dated as of November 2, 2011 (as
amended, the “Pooling and Servicing Agreement”). The Depositor, the Servicer and
the Issuing Entity have agreed to amend the Pooling and Servicing Agreement in
the manner set forth herein. Capitalized terms used herein but not otherwise
defined have the meanings set forth in the Pooling and Servicing Agreement.

 

1. Amendments to Section 3.04(b). Section 3.04(b) is hereby amended by deleting
such Section in its entirety and replacing it with the following:

“On or prior to each Transfer Date preceding a Distribution Date, the Servicer
shall forward to the Depositor, the Indenture Trustee and the Paying Agent a
certificate of a Servicing Officer substantially in the form set forth in the
related Indenture Supplement (the “Servicer Certificate”), which shall be
distributed as set forth in the related Indenture Supplement.”

 

2. Amendment to Appendix A, Part I—Definitions. The definition of “Corporate
Trust Office” is hereby amended by deleting subparagraph (a) in its entirety and
replacing it with the following:

“ (a) (i) for note transfer/surrender purposes, Citibank, N.A., 480 Washington
Boulevard, 30th Floor, Jersey City, NJ 07310, Attn: Agency & Trust—Navistar
Financial Dealer Note Master Owner Trust II, and (ii) for all other purposes,
Citibank, N.A., 388 Greenwich Street, 14th Floor, New York, NY 10013, Attention:
Agency & Trust—Navistar Financial Dealer Note Master Owner Trust II, with
respect to the Indenture Trustee”.

3. Effectiveness. This Amendment shall become effective on the date first
written above upon receipt by Navistar Financial of a signature page signed by
each of the signatories hereto.

4. Limitation of Liability of Owner Trustee. It is expressly understood and
agreed by the parties hereto that (i) this Amendment is executed and delivered
by Deutsche Bank Trust Company Delaware not individually or personally but
solely as Owner Trustee, in the exercise of the powers and authority conferred
and vested in it, (ii) each of the representations, undertakings and agreements
herein made on the part of the Issuing Entity is made and intended not as a
personal representation, undertaking or agreement by Deutsche Bank Trust Company
Delaware but is made and intended for the purpose of binding only the Issuing
Entity, (iii) nothing herein



--------------------------------------------------------------------------------

contained will be construed as creating any liability on Deutsche Bank Trust
Company Delaware individually or personally, to perform any covenant of the
Issuing Entity either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties to this Amendment and by any
Person claiming by, through or under them and (iv) under no circumstances will
Deutsche Bank Trust Company Delaware be personally liable for the payment of any
indebtedness or expenses of the Issuing Entity or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Issuing Entity under this Amendment or any related documents.

5. Miscellaneous. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, without reference to
the conflict of law provisions thereof or any other jurisdiction, other than
Section 5-1401 and Section 5-1402 of the New York General Obligations Law, and
the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with such laws. The provisions of this Amendment shall
be deemed to be incorporated in, and made a part of, the Pooling and Servicing
Agreement; and the Pooling and Servicing Agreement, as amended by this
Amendment, shall be read, taken and construed as one and the same instrument.

6. Certificateholder. By its execution of this Amendment, NFSC, as the sole
certificateholder, acknowledges receipt of the notification required by
Section 11.01(d) of the Pooling and Servicing Agreement and authorizes and
directs the Owner Trustee to execute this Amendment and Amendment No. 1 to
Indenture, dated as of the date hereof, between the Issuing Entity and Citibank,
N.A., as indenture trustee. The Certificateholder hereby certifies that it is
the sole certificateholder of the Issuing Entity.

*    *     *     *     *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
Pooling and Servicing Agreement to be duly executed by their respective officers
as of the date first written above.

 

NAVISTAR FINANCIAL SECURITIES CORPORATION, as Depositor By:  

/s/ Mary Ellen Kummer

Name:   Mary Ellen Kummer Title:   Vice President and Assistant Treasurer

 

NAVISTAR FINANCIAL CORPORATION, as Servicer By:  

/s/ Mary Ellen Kummer

Name:   Mary Ellen Kummer Title:   Vice President and Assistant Treasurer

 

NAVISTAR FINANCIAL DEALER NOTE MASTER OWNER TRUST II, By:   Deutsche Bank Trust
Company Delaware, as Owner Trustee and not in its individual capacity By:  

/s/ Michele H.Y. Voon

Name:   Michele H.Y. Voon Title:   Attorney-in-fact

 

By:  

/s/ Mark DiGiacomo

Name:   Mark DiGiacomo Title:   Attorney-in-fact

 

3



--------------------------------------------------------------------------------

The undersigned hereby consent to the

execution of this Amendment No. 1 to the Pooling and Servicing Agreement

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Administrative Agent

 

By:  

/s/ Margaux L. Karagosian

Name:   Margaux L. Karagosian Title:   Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION,

as a Committed Purchaser and Managing Agent for

the Bank of America Purchaser Group

 

By:  

/s/ Margaux L. Karagosian

Name:   Margaux L. Karagosian Title:   Vice President

 

4



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Committed Purchaser and Managing Agent for the

Liberty Street Purchaser Group

 

By:  

/s/ Paula J. Czach

Name:   Paula J. Czach Title:   Managing Director

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser for the Liberty Street Purchaser Group

 

By:  

/s/ Bernard J. Angelo

Name:   Bernard J. Angelo Title:   Vice President

 

5



--------------------------------------------------------------------------------

ALPINE SECURITIZATION CORP.,

as a CONDUIT PURCHASER for the

Alpine Purchaser Group

 

By:   Credit Suisse, AG, New York Branch,   as its administrative agent By:  

/s/ Jason Muncy

Name:   Jason Muncy Title:   Vice President

 

By:  

/s/ Michelangelo Raimondi

Name:   Michelangelo Raimondi Title:   Associate

CREDIT SUISSE AG, NEW YORK BRANCH,

as the Managing Agent for the Alpine Purchaser Group

 

By:  

/s/ Jason Muncy

Name:   Jason Muncy Title:   Vice President

 

By:  

/s/ Michelangelo Raimondi

Name:   Michelangelo Raimondi Title:   Associate

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Committed Purchaser for the Alpine Purchaser Group

 

By:  

/s/ Jason Muncy

Name:   Jason Muncy Title:   Authorized Signatory

 

By:  

/s/ Michelangelo Raimondi

Name:   Michelangelo Raimondi Title:   Authorized Signatory

 

6